DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. At the very least, it is suggested the title be shortened, such as by deleting “and is capable of tool-free assembly”, since this is not described in the claims.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “is disclosed” in line 2.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the vertical leg support [being] insertable into the bottom hollow tubular portion of the section bottom brace”, as in section (P)(iii) of claim 1 (see also line 5 of claim 20), must be shown or the feature(s) canceled from the claim(s).  It is noted that vertical leg support is element 44 (see Figure 5), and such shows the bottom brace (28) inserted into the vertical leg support.
No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 9 and 14 are objected to because of the following informalities:  
In line 2 of section (F)(i) of claim 1, it appears that “and” (before “the first slidable pin lock”) should be deleted.
In line 2 of section (G)(i) of claim 1, it appears that “and” (before “the second slidable pin lock”) should be deleted.
In line 2 of section (D)(i) of claim 14, it appears that “and” (before “the first slidable pin lock”) should be deleted.
In line 2 of section (E)(i) of claim 14, it appears that “and” (before “the second slidable pin lock”) should be deleted.
In line 1 of claim 9, it appears that --the-- should be inserted after “wherein”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 9, 13; 14, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The remaining dependent claims are also rejected, since they depend from rejected independent claims 1 and 14, even though they do not separately contain any Section 112 rejections.
In claim 1, in line 4 of section (N), the term “has” blurs the metes and bounds of the claim, since it is unclear how an element can “have” a position. To correct this, it is suggested that “has” be changed to --is movable between--, in view of similar language in line 1 of section (F).
In claim 1, in line 1, in section (O), the limitation “on the first side” lacks proper antecedent basis. In particular, the top and bottom panel segment shave both been set forth (in section (2)) as having a first side. To correct this, in section (O), line 2, it appears that both the top and bottom panel segments should be set forth as having the knuckles and pins, such as by inserting --of each of the top and bottom panel segments--, after “edge”. This rejection is also applicable to claim 14 (see line 2 of section (F)).
Similarly, to the rejection in section (O), in claim 1, in line 1 of section (P), “the second side edge” lacks proper antecedent basis, in view of section (2). However, it appears that the second side edge of only the bottom panel segment should be set forth as having the leg subassembly, such as by inserting --of the bottom panel segment--, after “edge” in line 1 of section (P). This rejection is also applicable to claim 14 (see line 1 of section (G)).
The limitation “the bottom hollow tubular portion” in section (P)(iii) of claim 1, lacks proper antecedent basis. To correct this, it appears that “bottom” (before “tubular”) should be deleted, in view of section (E).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation in the first part of section (B), and the claim also recites the recitation after the word “but” in section (b), which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. This rejection is also application section (b) of claim 3.
The positive limitation “are disposed”, in claim 9, renders the claim indefinite, since the attachment pins have been functionally set forth in claim 1 (see line 3 of section (O)). To correct this, this positive limitation, in claim 9, should be changed to a functional recitation, such as --are adapted to be disposed--.
Claim 13 is rendered indefinite, since the majority thereof can be found in claim 1, in section (P)(i)-(P)(iii), thereby blurring the metes and bounds of claim 13. Similarly, a portion of claim 20 can be found in claim 14, and thus claim 20 should be corrected accordingly.
The limitation “the support disk in line 2 of claim 15, lacks proper antecedent basis, in view of line 3 of section (1) of claim 14, which sets forth “a plurality of support disks”. Similarly, “the attachment ring” and “three attachment knuckles”, in lines 3 and 4, respectively, of claim 15 also lack proper antecedent basis (in view of sections (3) and (F), respectively, of claim 14). To correct this, it appears that the following changes could be made: (a) in line 2, --a respective one of the support disks--, (b) in line 3, --a respective one of the attachment rings--, and (c) --three of the plurality of attachment knuckles--.

Allowable Subject Matter
Claims 1; and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action; 
claims 2, 3, 9, 13; 15, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action; and claims 4-8, 10-12; and 16-19 are objected to as being dependent upon a rejected base claim.
The prior art of record fails to show, suggest, or provide rationale for the claimed combinations of claims 1 and 14 (where claim 14 is considered to be fully encompassed in claim 1)
comprising the specifics of the location and interaction between (a) the braces and hinges (see section (C) of claim 14), (b) the slideable pin locks and the braces (see sections (i) and (ii) of sections (D) and (E) of claim 14), and (c) the pins, the panel segments (see section (F) of claim 14), and the attachment rings (see section (3)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 




you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




July 28, 2022